Reasons For Allowance
Claims 1-9, 11-13, 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…short circuit detection logic configured to detect if said over-current comparator indicates an over-current condition after said time period, and configured to exit said over-current condition such that said switching converter self regulates below an acceptable maximum peak current, in a hysteretic mode, with a pattern of N up to N+2 skipped pulses, using a counter, where N is a number dependent on a short circuit event; d) a pulse skipper for skipping one or more of said skipped pulses during said over-current condition, wherein exiting said over-current condition is configured when a switching frequency is less than a peak limit for more than a predefined amount of clock cycles; and e) a regulation loop comprising a flip-flop, configured to provide a magnetization signal to a first switch, and a demagnetization signal to a second switch; wherein said switching converter is configured to exit said short-circuit event and remain enabled at all times.”.	Regarding claim 11, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…detecting a short circuit, by short circuit detection logic, if said output of said over- current comparator indicates an over-current condition after said time period, and exiting Said over-current condition such that said switching converter self regulates below an acceptable maximum peak current; d) skipping one or more pulses during said over-current condition, in a hysteretic mode, with a pattern of N up to N+2 skipped pulses, using a counter, where N is a number dependent on a short circuit event . wherein exiting said over-current condition is configured when a switching frequency is less than a peak limit for more than a predefined amount of clock cycles; and e) providing a magnetization signal to a first switch, and a demagnetization signal to a second switch; and maintaining a steady state for a switching converter, providing a smooth recovery during said short-circuit event.”..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYE-JUNE  LEE/



/KYLE J MOODY/Primary Examiner, Art Unit 2838